Exhibit 10.4

 

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION ARRANGEMENTS

 

Non-employee directors of United States Steel Corporation (with the exception of
Mr. Usher) currently receive:

 

       Annual Retainer - $60,000

 

       Committee Membership Fees

 

       Audit & Finance - $10,000 ($11,000 for Chairman)

 

       Compensation & Organization - $5,000 ($6,000 for Chairman)

 

       Corporate Governance & Public Policy - $5,000 ($6,000 for Chairman)

 

       Meeting Fee (for each Board or Committee meeting) - $2,000

 

Under the Deferred Compensation Plan for Non-Employee Directors, non-employee
directors (with the exception of Mr. Usher) may defer some or all of their
annual retainers in the form of Common Stock Units. A Common Stock Unit is what
is sometimes referred to as “phantom stock” because initially no stock is
actually issued. Instead, a book entry account is kept for each director that
shows how many Common Stock Units he or she has. When a director leaves the
Board, he or she must take actual shares of common stock corresponding to the
number of Common Stock Units in his or her account. Each participating
director’s deferred stock account is credited with Common Stock Units each
January. The ongoing value of each Common Stock Unit equals the market value of
the common stock. When dividends are paid on the common stock, each account is
credited with equivalent amounts of Common Stock Units.

 

In addition to the Common Stock Units credited to the directors under the
Deferred Compensation Plan for Non-Employee Directors, each non-employee
director (other than Mr. Usher) is annually granted Common Stock Units valued at
$40,000. When the director leaves the Board, he or she is paid, in cash, the
value of these Common Stock Units at that time.

 

The compensation arrangements for Mr. Usher for his service as a director are
set forth in his Employment and Consulting Agreement dated February 13, 2003
which is attached as Exhibit 10(r) to United States Steel Corporation’s Form
10-K for the year ended December 31, 2004.